DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a suspension side” this renders the claim indefinite since by definition a side is either a position to the left or right of an object or point or a surface of a structure or object, therefore it is unclear what object  the suspension side is corresponding with, i.e. a suspension side of the roller, rocker arm or supporting member. For examination purposes the limitation is being interpreted as referring to “a frame having a suspension side”. 
With regards to claim 4, the claim states the rocker arm is pivoted into a third position and “fixed there by  (1) fixing the supporting member and (2) inserting the working bolt in the first bore and the first corresponding bore, or inserting the exchange bolt in the second bore and the second corresponding bore”, this renders the claim indefinite since claim 1, from which claim 4 indirectly depends, sets forth the rocker arm is in the first position when the working bolt is in the first bore and the first corresponding bore, and the rocker arm is in the second position when the exchange bolt is in the second bore and the second corresponding bore; therefore it is unclear how the rocker arm can be in a third position when the working bolt is in the first position or the exchange bolt is in the second position. Clarification and/or correction is required.
With regards to claim 11, the claim states “fixing the rocker arm in the second position with the working bolt” this renders the claim indefinite since claim 7, from which claim 11 depends, already sets forth the rocker arm is fixed in the second position with the exchange bolt, therefore it is unclear how the rocker arm is to be fixed in the second position with both the exchange bolt and the working bolt. 
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the second end of the rocker arm comprises a first bore, the suspension side comprises a first corresponding bore, the first bore and the first corresponding bore are configured to receive a working bolt to fix the second end of the rocker arm to a first position of the suspension side” and  “the second end of the rocker arm comprises a second bore, the suspension side comprises a second corresponding bore, the second bore and the second corresponding bore are configured to receive an exchange bolt to fix the second end of the rocker arm to a second position of the suspension side” in combination with the rest of the claimed limitations set forth in claim 1.
Based on Applicant’s arguments and the examiner’s review of Office Action August 4, 2021, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed December 1, 2021 starting on page 10.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725